EXHIBIT 5.1 [Snell & Wilmer Letterhead] April 28, 2017 Global Water Resources, Inc. 21410 N. 19th Avenue #220 Phoenix, AZ 85027 Ladies and Gentlemen: At your request, we have examined the Registration Statement on Form S-8 (the “Registration Statement”) to be filed by Global Water Resources, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission (the “Commission”) on or about April 28, 2017, in connection with the registration under the Securities Act of 1933, as amended (the “Securities Act”), of 815,825 shares of the Company’s common stock (the “Plan Shares”), $0.01 par value per share (“Common Stock”), that are subject to issuance by the Company upon the exercise of awards granted or to be granted under the Global Water Resources, Inc. Stock Option Plan, as amended (the “Plan”). In rendering this opinion, we have examined such matters of fact as we have deemed necessary in order to render the opinion set forth herein, which included examination of the following: • The Company’s Second Amended and Restated Certificate of Incorporation, certified by the Secretary of State of the State of Delaware as of a recent date (the “Charter”); • The Company’s Amended and Restated Bylaws, as certified to us as of the date hereof by an officer of the Company as being complete and in full force and effect as of the date hereof (the “Bylaws”); • The Registration Statement, together with the exhibits filed as a part thereof or incorporated therein by reference; • The prospectus prepared in connection with the Registration Statement (the “Prospectus”); • The Plan and the related forms of Plan agreements; • Minutes of meetings and actions by written consent of the Company’s Board of Directors (the “Board”) and the Company’s stockholders (the “Stockholders”) provided to us by the Company relating to the adoption, approval, authorization and/or ratification of (i)the Charter, (ii)the Bylaws, (iii)the Plan and (iv) the filing of the Registration Statement and certain related matters; and • A Certificate of Good Standing issued by the Secretary of State of the State of Delaware dated of even date herewith, stating that the Company is in good standing and has a legal corporate existence under the laws of the State of Delaware (the “Certificate of Good Standing”).
